 

Case 1:15-cv-02009-GBD Document 150 Filed 07/22/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JORGE YARUR BASCUNAN; TARASCONA

CORP.; HOFSTRA CORP.; INMOBILIARIA :
MILANO S.A.; INMOBILIARIA E INVERSIONES:
TAURO S.A.; INVERSIONES T & V S.A., :

 

 

Plaintiffs,
-against-
: MEMORANDUM DECISION
DANIEL YARUR ELSACA; CRISTIAN JARA : AND ORDER
TAITO; OSCAR BRETON DIEGUEZ; GM&E — :
ASSET MANAGEMENT S.A.; FINTAIR : 15 Civ. 2009 (GBD)

FINANCE CORP.; EOWELAND CORP.; HAY’S
FINANCE CORP.; CARY EQUITY’S CORP.;
AGRICOLA E INMOBILIARIA CHAUQUEN
LIMITADA; JOHN DOES 1-10; ALAPINJDP
INVESTING CORP.; SAN INVESTMENT
COMPANY LTD,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Jorge Yarur Bascufian, as well as several entities he owns and controls (the
“Bascufian Entities”), bring this action under the Racketeer Influenced and Corrupt Organizations
Act (“RICO”), 18 U.S.C. § 1961 et seq., against Defendants Daniel Yarur Elsaca (“Elsaca”), several
entities he owns and controls, and two of his associates Cristian Jara Taito and Oscar Breton Diegues.
(Second Am. Compl. (“SAC”), ECF No. 76, §§ 6-26.) Plaintiffs allege that Defendants violated and
conspired to violate RICO by engaging in numerous predicate acts of racketeering activity, including
mail fraud, wire fraud, bank fraud, money laundering, and violations of the Travel Act, with the
purpose and intent of misappropriating millions of dollars Plaintiff Bascufian inherited from his late

parents in the late 1990s. (/d. Ff 1-3, 185-234, 236-39.) Plaintiffs also asserts several state law
Case 1:15-cv-02009-GBD Document 150 Filed 07/22/20 Page 2 of 6

causes of action for unjust enrichment, constructive trust, and accounting.’ Ud. Jf 186-234, 236-
39, 241-45, 247-50, 252-58.)

Defendants previously moved to dismiss the SAC in its entirety pursuant to Rule 12(b)(6) of
the Federal Rules of Civil Procedure. (See Notice of Mot., ECF No. 84.) Defendants argued
dismissal was warranted because, among other things, the SAC fails to allege a domestic injury with
respect to much of Defendants’ alleged conduct. (See Defs.” Mem. of Law in Supp. of Their Mot.
to Dismiss the Second Am. Compl., ECF No. 85, at 19-21.) Defendants also contended that to the
extent the SAC did allege a domestic injury under RICO, it impermissibly relied on an extraterritorial
application of the RICO predicate statutes. (See id at 21-24.) Defendants further argued that the
SAC failed to adequately allege a continuous pattern of racketeering activity, as required to state a
claim under RICO. (See id. at 24-26.) This Court granted Defendants’ motion to dismiss, on the
grounds that the SAC failed to allege a domestic injury, impermissibly relied on an extraterritorial
application of RICO, and failed to adequately allege a continuous pattern of racketeering activity.

(See Mem. Decision and Order, ECF No. 110.)

 

' Defendants previously moved to dismiss the action for lack of personal jurisdiction and failure to state a
claim under RICO, among other grounds. (See Notice of Mot., ECF No. 35; Defs.’ Mem. in Supp. of Mot. to
Dismiss the Am. Compl., ECF No. 36.) After this Court heard oral argument on the motion, but before a
decision was rendered, the Supreme Court issued an opinion in R/R Nabisco, Inc. v. European Cmty., 136 S.
Ct. 2090 (2016). In RJR Nabisco, the Court held, among other things, that RICO does not apply
extraterritorially and a private party suing under RICO must therefore “allege and prove a domestic injury to
business or property.” /d. at 2111. Applying a residence-based test for determining whether Plaintiff suffered
a domestic injury, this Court found that Plaintiff had failed to allege an economic injury in the United States,
as opposed to in Chile or the British Virgin Islands, where he and the Bascufian Entities resided. See
Bascufian y. Elsaca (Bascufian I, No. 15 Civ. 2009 (GBD), 2016 WL 5475998, at *6 (S.D.N.Y. Sept. 28,
2016). Accordingly, this Court granted Defendants’ motion to dismiss, id. at *7, from which Plaintiff timely
appealed, (see Notice of Appeal, ECF No. 68). On appeal, the Second Circuit vacated Bascufian I and
remanded the case to this Court for further proceedings. See Bascufian v. Elsaca (Bascunan If), 874 F.3d 806,
824-25 (2d Cir. 2017). In doing so, the Second Circuit held as a matter of first impression that “when a
foreign plaintiff maintains tangible property in the United States, the misappropriation of that property
constitutes a domestic injury.” /d at 814. On remand, this Court granted Plaintiff leave to amend his
complaint to meet the new domestic injury pleading standards set forth in Bascufian H. (See Order dated Dec.
13, 2017, ECF No. 75, at 1.)

 
Case 1:15-cv-02009-GBD Document 150 Filed 07/22/20 Page 3 of 6

Subsequently, the Second Circuit reversed this Court’s decision, (see Mandate,
ECF No. 115), and Defendants filed an answer to the SAC which included two counterclaims—one
for quantum meruit and one for tortious interference, (see Defs.’ Answer to the Second Am. Compl.,
ECF No. 119). Plaintiffs then filed a motion to dismiss Defendants’ counterclaims on several
grounds. (See Notice of Mot., ECF No. 128; Mem. of Law in Supp. of Pls.’ Mot. to Dismiss
Countercls. “(MTD Countercls. Mem.”), ECF No. 129.) Specifically, Plaintiffs argued that with
respect to the quantum meruit counterclaim, (1) Chilean law applies, but Chile does not permit
quantum meruit claims; (2) if this Court applies New York law, the claim is barred by an express
written contract; and (3) the claim is time-barred under the statute of limitations.2 (MTD Countercls.
Mem. at 8-15.)

This Court held oral argument on the motion on December 18, 2019. The same day, this
Court issued an order granting Plaintiffs’ motion dismissing Defendants’ tortious interference
counterclaim, and denying Plaintiffs’ motion to dismiss Defendants’ quantum meruit counterclaim.
(Order, ECF No. 138.) Plaintiffs subsequently filed the instant motion, a motion for reconsideration
of this Court’s order denying Plaintiffs’ motion to dismiss Defendants’ counterclaim for quantum
meruit. (See Notice of Mot., ECF No. 139; see also Pls./Countercl.-Defs.’ Mem. in Supp. of Mot.
for Recons. (“Recons. Mem.”), ECF No. 140.) Specifically, Plaintiffs argue that (1) this Court acted

with clear error by failing to apply New York’s choice of law rules, and (2) there is no legal basis to

estop Plaintiffs from asserting that Chilean law applies to the quantum meruit counterclaim. (Recons.

Mem. at 1-5.) Plaintiffs’ motion for reconsideration is DENIED.*

 

> This Court need not reiterate Plaintiffs’ arguments relating to Defendants’ counterclaim for tortious
interference, as it is not at issue on Plaintiffs’ motion for reconsideration,

3 A complete factual background is set forth in this Court’s opinion in Bascufian I, the Second Circuit’s
decision in Bascufian I, and this Court’s memorandum decision and order dated September 6, 2018, with
which familiarity is assumed.

 

 

 
Case 1:15-cv-02009-GBD Document 150 Filed 07/22/20 Page 4 of 6

I. LEGAL STANDARD

Reconsideration is an “extraordinary remedy to be employed sparingly in the interests of
finality and conservation of scarce judicial resources.” U.S. Bank Nat’l Ass’n v. Triaxx Asset Mgmt.
LIC, 352 F. Supp. 3d 242, 246 (S.D.N.Y. 2019) (citation omitted). “The standard for granting such
a motion is strict, and reconsideration will generally be denied unless the moving party can point to
controlling decisions or data that the court overlooked—matters, in other words, that might
reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX Transp., Inc.,
70 F.3d 255, 257 (2d Cir. 1995) (citation omitted); see also Local Civ. R. 6.3 (providing that movant
must “set[] forth concisely the matters or controlling decisions which counsel believes the Court has
overlooked”). Grounds justifying reconsideration include “an intervening change of controlling law,
the availability of new evidence, or the need to correct a clear error or prevent manifest injustice.”
Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (citations
omitted). A motion for reconsideration is, however, “not a vehicle for relitigating old issues,
presenting the case under new theories, securing a rehearing on the merits, or otherwise taking a
‘second bite at the apple.” Analytical Survs., Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.
2012) (citations omitted); see also Weiss v. El Al Isr. Airlines, Ltd., 471 F. Supp. 2d 356, 358
(S.D.N.Y. 2006) (“A motion for reconsideration is not an opportunity for a losing party to advance
new arguments to supplant those that failed in the prior briefing of the issue.”’).

II. RECONSIDERATION IS NOT WARRANTED

Plaintiffs have not asserted that there has been an intervening change of controlling law, that
new evidence has become available, or that there is a need to correct a “clear error” or prevent
“manifest injustice.” Instead, Plaintiffs attempt to take a second bite at the apple by regurgitating

the arguments they made previously during oral argument and in their briefs in support of their

 

 

 
Case 1:15-cv-02009-GBD Document 150 Filed 07/22/20 Page 5 of 6

motion to dismiss. Plaintiffs therefore have not met their burden in demonstrating that this Court
erred in applying New York’s choice of law rules.‘

Plaintiffs appear to argue that this Court applied New York law based solely on the fact that
there is no claim for guantum meruit under Chilean law. (See Recons. Mem. at 2.) Moreover,
although Plaintiffs agree that this Court acted properly in applying a center of gravity test, they argue
that this Court misapplied the test because “not one of the five factors of the test points to the
application of New York law.” (/d. at 4.) The “five factors,” per Second Circuit case law, include:
the place of contracting, the location of the negotiation, the place of performance, the location of the
subject matter, and the domicile or place of business of the contracting parties. Fieger v. Pitney
Bowes Credit Corp., 251 F.3d 386, 394 (2d Cir. 2001). As the record clearly demonstrates, however,
this Court considered the various factors in reaching its determination that New York law applies.

For example, this Court gave substantial weight to the fact that Plaintiffs have spent years
arguing that this case is extremely tied to New York and New York law should apply to their claims,
yet now claim that Chilean law should apply to the counterclaims. (See Tr. of Oral Arg. dated Dec.
18, 2019 at 4:18—23; 5:15—20; 10:12-16.) This Court further considered the location in which much
of the business relationship and performance of the agreement occurred, (/d. at 5:13-20; 24:10-12),
as well as the fact that “[Defendant Elsaca] performed [the relevant] work in New York [and]
invested the money in New York.” (/d. at 24:10-11.) Additionally, this Court noted that the business

relationship at issue related to the investment of funds in New York, and that ‘“‘a significant amount

 

* Plaintiffs appropriately acknowledge that this Court did not reach a determination as to whether they are
estopped from arguing that Chilean law applies to Defendants’ counterclaims. (See Recons. Mem. at 4 (“The
Court does not appear to have adopted [Defendant Elsaca’s]| contention that Plaintiffs were judicially estopped
from arguing that Chilean law applied to [Defendant Elsaca’s] just-asserted quantum meruit claim.”).) As
such, and in light of the fact that this Court has determined that it did not commit clear error in finding that
New York law applies under a center of gravity test, it need not reach a determination on this issue—
particularly because it did not reach this issue previously on Plaintiffs’ motion to dismiss.

 

 

 

 
Case 1:15-cv-02009-GBD Document 150 Filed 07/22/20 Page 6 of 6

of assets were invested in New York.” (/d. at 22:12-13.) As the Second Circuit has noted, under
the center of gravity test, “[t]he place of contracting and place of performance are given the greatest
weight.” See, e.g., Forest Park Pictures y. Universal Television Network, Inc., 683 F.3d 424, 433
(2d Cir. 2012), Plaintiffs cite no authority to support their argument that this Court committed clear
error in applying the center of gravity test or in considering certain factors, but instead merely
reiterate the arguments that this Court previously reviewed and found not to be persuasive.
(Compare Recons. Mem. at 1-4, and MTD Countercls. Mem. at 9-10.)
I. CONCLUSION

Plaintiffs’ motion for reconsideration, (ECF No. 139), is DENIED. The Clerk of Court is

instructed to close the motion accordingly.

Dated: July 22, 2020
New York, New York

SO ORDERED.
/ . yt)
Van, & Dajrbe=
GORGE B. DANIELS
nited States District Judge

 

 

 

 
